FILED
                             NOT FOR PUBLICATION                             MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MANJINDER SINGH,                                  No. 07-71983

               Petitioner,                        Agency No. A097-105-712

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Manjinder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Rivera v.

Mukasey, 508 F.3d 1271, 1274 (9th Cir. 2007), and we deny the petition for

review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on inconsistencies within Singh’s testimony and between his testimony and a

doctor’s letter regarding the treatment he received after his arrest. See id. at 1275

(inconsistencies regarding details of abduction went to the heart of the claim).

Substantial evidence also supports the IJ’s adverse credibility findings related to

Singh’s identity, including discrepancies regarding Singh’s birthdate, age, and

father’s name. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)

(upholding adverse credibility finding where inconsistencies went to key elements

of the asylum claim, including identity). Singh’s explanations for the

inconsistencies and discrepancies do not compel a contrary conclusion. See Lata v.

INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Further, substantial evidence supports

the IJ’s adverse credibility determination based on the IJ’s negative assessment of

Singh’s demeanor. See Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999)

(“special deference” given to credibility determinations that are based on

demeanor). In the absence of credible testimony, Singh’s asylum and withholding

of removal claims fail. See Farah, 348 F.3d at 1156.


                                           2                                    07-71983
      Because Singh’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any evidence that shows it is more likely than not

that he will be tortured if returned to India, his CAT claim also fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                     07-71983